Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11, 13-19, 21 and 22 are pending in the Claim Set filed 7/25/2022.
Claims 1 and 22 have been amended.
Claims 12 and 20 are cancelled.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Herein, claims 1-11, 21 and 22 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites a Markush group in improper format. 
A Markush group should be cited by employing the following generic format: "selected from the group consisting of A, B and C"; not, as Applicant has done, by employing the following format: "selected from the group consisting of A, B or C or D.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is unclear.
Claim 1 recites (in part): wherein the pharmaceutical agent is chemically entrapped in the embolic particle, which is interpreted herein to refer to a single pharmaceutical agent. 
However, claim 1 recites the phrase: a combination thereof, which would include more than one pharmaceutical agent, i.e., at least two pharmaceutical agents. Thus, it is unclear which one of the pharmaceutical agents in the combination would necessarily be entrapped in the embolic particle, since, as claimed, only the (i.e., a single) pharmaceutical agent is entrapped.
The remaining claims do not resolve the issues with claim 1 and are rejected as depending from a rejected claim.
It is suggested to amend this phrase in claim 1 to recite: wherein at least one pharmaceutical agent is chemically entrapped in the embolic particle.

Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1, 2, 4-8, 10, 11, 21 and 22 under 35 U.S.C. 103(a) as being unpatentable over Cruise-(B) et al (US 20150306227, of record) [Crusie-(B)] in view of Andre et al (Gemcitabine combined with oxaliplatin (GEMOX) in advanced biliary tract adenocarcinoma: a GERCOR study, Annals of Oncology 15, p.1339, 2004) [Andre] is maintained.
Regarding claims 1, 2, 4-8, 10, 11, 21 and 22,
Cruise-(B) teaches polymers and polymer filaments for the occlusion of vascular  sites and cavities within the body, such as the embolization of vascularized tumors or arteriovenous malformations including active pharmaceutical agents that can be released in situ [0002]. Cruise-(B) teaches described herein generally are polymer and/or hydrogel filaments configured to deliver pharmaceutical agents in situ. These polymers and/or hydrogels can also be optionally configured for embolization. The polymers and/or hydrogels can be delivered in such a manner not to substantially occlude flow through a vessel or other lumen ([0003]; See entire documents).
Cruise-(B) teaches the polymers can include (i) one or more macromers and (ii) one or more pharmaceutical agents. In another embodiment, the polymers can include (i) one or more monomers, one or more macromers, and/or one or more crosslinkers, and (ii) one or more pharmaceutical agents. In still another embodiment, the polymers can include (i) one or more crosslinkers and (ii) one or more pharmaceutical agents [0019].
	Cruise-(B) teaches the pharmaceutical agent can be entrapped inside the polymers, loaded into the polymers after polymerization, or the pharmaceutical agent can be modified to permit polymerization into the polymers and released over time [0004]. Cruise-(B) teaches to entrap the pharmaceutical agent in a polymer, the pharmaceutical agent can be dissolved into a pre-polymerization solution. As the polymerization of the polymer occurs, the pharmaceutical agent is entrapped by the polymer network. Then, once the polymer filament is delivered, the pharmaceutical agent can diffuse from the filament [0005]. Cruise-(B) teaches the prepolymer solution can include (i) one or more macromers and (ii) one or more pharmaceutical agents. In another embodiment, the prepolymer solution can include (i) one or more monomers, one or more macromers, and/or one or more crosslinkers, and (ii) one or more pharmaceutical agents. In still another embodiment, the prepolymer solution can include (i) one or more crosslinkers and (ii) one or more pharmaceutical agents ([0005]; [0078]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide polymers and polymer filaments for the occlusion of vascular sites and cavities within the body, e.g., embolization of vascularized tumors, wherein one or more active pharmaceutical agents is/are entrapped by the polymer network and released over time in situ in view of Cruise-(B).
Cruise-(B) teaches that the polymers are provided as filaments or other elongated structures with round, square, rectangular, triangular, pentagonal, hexagonal, heptagonal, octagonal, ellipsoidal, rhomboidal, tone, or star-shaped cross-sectional shapes [0021]. Accordingly, it would haven obvious to those skilled in the art that a polymer having at least a round shape is a particle. Further, Cruise-(B) teaches that the polymers, e.g., round polymeric structures, comprise a visualization agent. Cruise-(B) teaches that the pharmaceutical agent is entrapped inside the polymers, loaded into the polymers after polymerization and released over time [0004]. 
Cruise-(B) teaches to entrap the pharmaceutical agent in the polymer, the agent is dissolved into a pre-polymerization solution. As the polymerization of the polymer occurs, the agent is entrapped by the polymer network. Then, once the polymer is delivered, the agent can diffuse from the polymer [0005-0006]. Furthermore, Cruise-(B) teaches the prepolymer solution can include one or more monomers, one or more macromers, and/or one or more crosslinkers, and one or more pharmaceutical agents [0078].
Cruise-(B) teaches that monomers used to form the polymers comprise low molecular weights and/or can contain a single polymerizable group. The monomers can be any molecule with a single functionality and conducive to a desired mechanical property [0022]. Cruise-(B) teaches specific monomers can comprise tert-butyl acrylamide, 2-hydroxyethyl methacrylate, hydroxypropyl acrylate and hydroxyl butylacrylate [0023] (monomers are recited in instant claims 1 and 7). Accordingly, it would have been well within the purview for one of ordinary skill in the art to provide one or more of these monomers for polymerization to prepare the polymer for entrapment of one or more pharmaceutical agent to provide an embolic particle having a reasonable expectation of success in view of the teachings of Cruise-(B).
Further, Cruise-(B) teaches that crosslinkers are utilized to impart further cross-linking of the resulting polymer. The crosslinker can be any molecule with at least two functionalities to incorporate into the resulting polymer. Crosslinkers can include an ester, a carbonate, a thioester, or a combination thereof, wherein multiple of each of an ester, a carbonate, a carbamate, an oxalate, and/or a thioester can be included. Further, crosslinkers comprise N, N-methylene bisacrylamide and ethylene glycol dimethacrylate (crosslinkers recited in claim 1) and further comprises biostable crosslinkers (reads on claim 2) [0038-0042].
Cruise-(B) teaches that the pharmaceutical agents can be incorporated into the polymer can be any compound or drug having a therapeutic effect in an animal such as but not limited to active agents, drugs, therapeutic agents, and the like. Pharmaceutical agents can be in an active or inactive form when introduced or when delivered. Pharmaceutical agents comprise can anti-proliferative compounds, cytostatic compounds, toxic compounds, anti-inflammatory compounds, chemotherapeutic agents, analgesics, antibiotics, protease inhibitors, statins, nucleic acids, polypeptides, growth factors and delivery vectors including recombinant micro-organisms, liposomes, and the like [0058].
	Cruise-(B) teaches reacting a prepolymer solution, wherein the prepolymer solution can include at least one macromer, at least one visualization agent, and a pharmaceutical agent physically entrapped in the polymer matrix [0077-0078]. Cruise-(B) teaches any aqueous or organic solvent can be utilized that fully dissolves the desired monomers/macromers/ crosslinkers, soluble visualization agents (reads on claims 5-6), pharmaceutical agents, and polymerization initiators may be used. Solvents comprise water, methanol, ethanol, isopropyl alcohol, ether, dimethylformamide, and the like [0081] (reads on claims 4 and 5). Cruise teaches free radical polymerization of the prepolymer solution wherein the initiators comprise azobisisobutyronitrile (AIBN) or AIBN derivative (2,2'-azobis(2-methylpropionamidine) dihydrochloride, N, N, N', N'-tetramethyl ethylenediamine, ammonium persulfate, benzoyl peroxides and combinations thereof [0083] (reads on claims 10 and 11).
	Cruise-(B) teaches a polymer comprising an entrapped a pharmaceutical agent, e.g., gemcitabine, providing an elution profile wherein the pharmaceutical agent is chemically entrapped (i.e., configured) to elute from the embolic particle in a logarithmic profile with a sharp initial elution followed by a plateau elution (See Fig. 1, Example 1; [0044]: Table Example 1) (reads on claim 21). Furthermore, Cruise-(B) using oxaliplatin, as an example, for preparing a polymerizable active pharmaceutical agent (Example 13, [0140-0141]. Notably, as discussed above, Cruise-(B) teaches the pharmaceutical agent can be entrapped inside the polymers, loaded into the polymers after polymerization, or the pharmaceutical agent can be modified to permit polymerization into the polymers and released over time [0004]. Thus, Cruise-(B) does not criticize, discredit, or otherwise discourage' investigation of using oxaliplatin as the pharmaceutical agent for entrapment in the polymer network for embolization of vascularized tumors and released over time. 
Cruise-(B) differs from the claims in that the document does not explicitly teach at least one or more of pharmaceutical agents as claimed in the Claim Set filed 7/25/2022.
However, Andre cures the deficiency. 
Andre teaches gemcitabine has been reported to be active against pancreatic adenocarcinoma and in advanced biliary tract adenocarcinoma (ABTA), wherein it has become the standard for pancreatic cancer treatment, and is now commonly used in ABTA. However, clinical efficacy with gemcitabine as a single agent remains poor, and gemcitabine-based combinations are needed to improve outcomes. Andre teaches that there is a strong preclinical rationale to support the combination of gemcitabine and oxaliplatin. Andre teaches a supra-additive effect was observed in human leukemia and colorectal cancer cell lines, with an optimal sequence-dependent synergy when tumor cells were exposed to gemcitabine first and to oxaliplatin 24 h later. Furthermore, the gemcitabine-oxaliplatin combination has been shown to be more potent in vitro than the gemcitabine-cisplatin combination in the mismatch repair-deficient HCT 116 colon cancer cell line (front page, right column - page 1340). Moreover, Andre reports the results of a study involving gemcitabine-oxaliplatin (GEMOX) (i.e., a combination of gemcitabine-oxaliplatin) was used in pancreatic adenocarcinoma, wherein the study of its activity and tolerability in advanced biliary tract adenocarcinoma (ABTA) (Abstract; See entire document). 
Andre concluded that the GEMOX (gemcitabine-oxaliplatin) is active in patients with ABTA. In this population, a favorable toxicity profile is of great importance, and our study also indicated that GEMOX was safe and well tolerated (p.1342, last paragraph, right column). Thus, one skilled in the art would have recognized the enhanced benefit of providing a combination of gemcitabine-oxaliplatin as the pharmaceutical agents that are released from an embolic particle in view of Cruise-(B) and Andre, as a whole. 
Accordingly, one of ordinary skill would have been motivated to provide a particle delivery system, i.e., embolic particle, obtained by the polymerization of 2-hydroxyethyl methacrylate (HEMA) that can be configured to deliver a pharmaceutically active agent to a targeted site wherein one or more pharmaceutical agent is entrapped in the polymer network, wherein the one or more pharmaceutical agent is oxaliplatin or a combination of gemcitabine-oxaliplatin, in view of the teachings of Cruise-(B) and Andre, as a whole. Notably, oxaliplatin is claimed in instant claims: claim 1 and newly added claim 22. 
The embolic particle comprising a reaction product of a prepolymer solution, a crosslinker and at least one pharmaceutical agent as taught by Cruise-(B) and Andre, as a whole, is indistinguishable from the embolic particle as instantly claimed. Therefore, it would necessarily follow that one or more pharmaceutical agent is configured to elute from the embolic particle in a logarithmic profile with a sharp initial elution followed by a plateau elution (reads on claim 21). This property would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014) (quoting In re Oelrich, 666 F.2d 578,581, CCPA 1981). Lack of recognition of the inherency by those skilled in the art is thus not dispositive.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Cruise-(B) and Andre, as a whole.

The rejection of claims 3 and 9 under 35 U.S.C. 103(a) as being unpatentable over Cruise-(B) et al (US 20150306227, of record) [Cruise-(B)] and Andre et al (Gemcitabine combined with oxaliplatin (GEMOX) in advanced biliary tract adenocarcinoma: a GERCOR study, Annals of Oncology 15, p.1339, 2004) [Andre] as applied to claims 1, 2, 4-8, 10, 11, 21 and 22 above and further in view of Cruise-(A) (WO 2018064389, of record) [Cruise-(A)] is maintained.
Cruise-(B) and Andre are described above.
Cruise-(B) and Andre differ from the claims in that the documents do not teach the biodegradable crosslinker as recited in claims 3 and 9.
However, Cruise–(A) cures the deficiency.
Cruise-(A) teaches particles used for embolization, wherein the polymers comprise at least one monomer amenable to polymerization, at least one crosslinker, and at least one pharmaceutical agent chemically bonded to the particle [0003]. Cruise-(A) teaches the polymer comprises a crosslinker having the structure shown below [0027]:

    PNG
    media_image1.png
    85
    441
    media_image1.png
    Greyscale

Cruise-(A) teaches that this crosslinker is biodegradable (See Example 11, Synthesis of 14, [00151], page 39).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embolic particle as taught by Cruise-(B) and Andre, as a whole, having a biostable crosslinker, e.g., ethylene glycol dimethacrylate, as taught by Cruise-(A) by replacing it with the above biodegradable crosslinker comprising ester groups that can be hydrolyzed. One skilled in the art would have been motivated to do so because the ester linkage of the above crosslinker can be used to control the release rate of the pharmaceutically active agent, e.g., oxaliplatin or and a combination of gemcitabine-oxaliplatin, in order to best achieve a desired goal, such as an optimal targeted release rate designed for a specific location/organ cite in the patient, while having a reasonable expectation of success in view of the teachings of Cruise-(A), Cruise-(B) and Andre, as a whole.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Cruise-(A), Cruise-(B) and Andre, as a whole.

Response to Arguments
Applicants argue that Andre describes GEMOX, a combination of gemcitabine and oxaliplatin, not oxaliplatin alone. Andre includes a summary of previous phase II chemotherapy studies in
advanced biliary tract adenocarcinoma (ABTA), but while oxaliplatin is included in two studies
other than Andre's neither of the other two studies provide oxaliplatin in combination with any of
the other pharmaceutical agents as claimed. Further, Applicants argue that Andre teaches first administering gemcitabine followed by administration of oxaliplatin. None of the pharmaceutical agents claimed are gemcitabine. Therefore, combining Andre with Cruise-(B) would result in subject matter that is not claimed, i.e., a polymer that includes a combination of pharmaceutical agents that is not claimed - gemcitabine and oxaliplatin. Furthermore, Applicants argue that the Office has provided no reasoning why one of skill would exclude gemcitabine, which according to Andre "has become the standard for pancreatic cancer treatment, and is now commonly used in ABTA."
Additionally, Applicants argue that the Office has resorted to improper hindsight reasoning as a basis for its wrong conclusion of obviousness.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE instant claims are in open-format.
Regarding claim 1: Claim 1 recites the transitional term ‘comprising’ (i.e., An embolic particle comprising), which is synonymous with ‘including’, is inclusive or open-ended and do not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP 2111.03. Moreover, claim 1 recites the term: ‘including’, i.e., a reaction product of a prepolymer solution including, which means that the named elements are essential, but other elements may be added even in major amounts and still form an embolic particle within the scope of the claim 1. Thus, claim 1 is open-ended and does not exclude additional elements, unrecited elements or method steps. 
Therefore, the scope of claim 1 does not exclude an additional pharmaceutical agent, only that at least one of the several claimed pharmaceutical agents is included in the embolic particle; whereas in claim 22, oxaliplatin is an essential pharmaceutical agent. However, the scope of claims 1 and 22 (where claim 22 is directly dependent from claim 1) are both in open-ended format and do not exclude additional pharmaceutical agents, for example: gemcitabine. Moreover, instant claims do not exclude other pharmaceutical agents, additional monomers and crosslinkers, or excipients, i.e., ingredients that are not instantly claimed, since the claims are in open-ended format and do not exclude additional, unrecited elements.
Regarding allegations of hindsight, Applicants argue that the examiner's conclusion of obviousness is based on improper hindsight picking and choosing in the references. However, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art before the effective filing date of the claimed invention and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper. Moreover, the teachings of Cruise-(A), Cruise-(B) and Andre were known and available to one of ordinary skill in the art before the effective filing date of the claimed invention and to combine these references to provide an embolic particle is well within the purview of an ordinary artisan.

Conclusions
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626